 Myers & Galiardo, LLP                                                            ......
 Chrysler Building                                    .f USDCSDNY
 405 Lexington Ave. 64 th Fl.                          DOClJ1':1ENT
                                                      '.J                Tel 212
                                                                         Fax: 212
                                                                                               86-5900
                                                                                                6-6250
 New York, NY 10174
                                                     t}ELECTRONl:CALLY FILED ·
                                                     f;DOC #:
                                                     UDATE f'ItiID;
                                                     ~'1;14, ~   - ...... '   .
Honorable Sidney H. Stein
United States District Judge
                                                                          December 16, 2019
Southern District of New York
500 Pearl Street
New York, NY 10007                   MEMO Ek1lORSED
             Re: United States v. Ariel Jiminez, et al. (Marcos De Jesus Pantaleon)
                                        18 Cr. 879 (SHS)

Your Honor:

         We write to request a short adjournment of Mr. Pantaleon' s sentencing originally slated
for this Friday December 20, 2019. My wife underwent extensive surgery at Sloan Kettering
Hospital. I am obligated to attend to certain matters because of these family health issues.
Please adjourn this matter for sentencing to January 13 , 15, 20, 22, 23 or 27th, 2020. The
prosecution has no objection to this request.


        My apologies to all parties concerning this unavoidable delay.
